Citation Nr: 1640434	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether referral for an extraschedular rating for service-connected traumatic brain injury (TBI) is warranted.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Air Force from August 1980 to May 1986, and January 1988 to July 1988.  The Veteran was awarded the Air Force Overseas (Long Tour) Ribbon.  

This case comes before the Board of Veterans' Appeals (the Board) from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2014.  A transcript of that proceeding has been associated with the claims file.

A June 2015 Board decision granted in part and denied in part the Veteran's claim for an increased initial rating.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In an April 2016 order, the Court vacated the June 2015 Board decision to the extent it denied referral of the Veteran's claim for extraschedular consideration, and remanded the matter to the Board for further proceedings consistent with an April 2016 Joint Motion for Remand (JMR).

The June 2015 Board decision also remanded the Veteran's claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As will be discussed in greater detail below, jurisdiction over that matter rests with the RO and the issue is not before the Board at this time.

A November 6, 2015 Deferred Rating Decision indicates that the Veteran had filed a claim for an increased rating for his service-connected TBI; the decision directed that the Veteran be provided a VA TBI examination.  The Veteran was afforded a VA TBI examination in December 2015.  No further action was taken on the Veteran's claim.  Since that time, the Veteran and his representative submitted private medical evidence suggesting the Veteran's disability picture may have changed since the December 2015 VA examination, and indicated that the Veteran sought a higher rating for his service-connected TBI.  See August 25, 2016 Appellate Brief.  As explained below, the Board does not have jurisdiction over that claim and it is not before the Board at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board will address several contentions raised by the Veteran's representative.  In the August 25, 2016 Appellate Brief, the representative asserted that the Veteran still sought a higher evaluation for his TBI.  See August 25, 2016 Appellate Brief, pp. 4, 7.  Additionally, the representative put forward several arguments in favor of granting the Veteran's claim for TDIU.  Id.  

However, the Veteran's claim for an increased rating for TBI was decided in the Board's June 2015 decision.  The April 2016 JMR left undisturbed the Board's decision as it pertained to the denial the Veteran's claim for a compensable rating prior to January 24, 2014, and in excess of 10 percent thereafter.  It also left untouched the Board's remand of the Veteran's TDIU claim.  Thus, to the extent that the Veteran has a pending claim for an increased rating for his service-connected TBI and a claim for a TDIU, the Board does not have jurisdiction over those matters.

In the April 2016 JMR, the parties agreed that the Board's decision to deny referral for extraschedular consideration was premature in that the Board lacked a complete picture of the Veteran's disability in light of its decision to remand the Veteran's TDIU claim.  The parties agreed that on remand, the Board should determine whether it has a complete picture of the Veteran's disability and the extent the Veteran's TBI affects his employability, and to adjudicate the issue of entitlement to referral for extraschedular consideration.

As noted above, the AOJ currently has jurisdiction over the Veteran's increased rating and TDIU claims.  However, the Veteran's representative has asserted that Diagnostic Code 8045 does not accurately reflect the functional impairments the Veteran experiences, and that consideration should be given to the combined effect of the Veteran's service-connected disabilities on his service-connected TBI.  See August 25, 2016 Appellate Brief, pp. 2-3.  The Board does not have the authority to assign an extraschedular rating in the first instance.  However, based on the representative's assertions, the Board finds the Veteran's case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation for TBI under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015) and for the Veteran's service-connected disabilities jointly in accordance with the Court's holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the Director, Compensation Service for consideration of an extraschedular evaluation for service-connected TBI under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






